Citation Nr: 1205220	
Decision Date: 02/10/12    Archive Date: 02/23/12

DOCKET NO.  07-26 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for an esophageal disease, to include esophagus muscle damage, hiatal hernia, and gastroesophageal reflux disease (GERD), to also include as due to herbicide exposure or as secondary to peptic ulcer disease.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel 





INTRODUCTION

The Veteran served on active duty from June 1968 to June 1970.  Service in the Republic of Vietnam and the award of the Combat Infantryman Badge (CIB) is indicated by the evidence of record.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which denied the Veteran's claim.

Evidence has been associated with the Veteran's claims folder accompanied by a waiver of local consideration.  This waiver is contained in the Veteran's claims folder.  See 38 C.F.R. §§ 19.9, 20.1304(c) (2011).  

In January 2011, the Board remanded the Veteran's claim.  The VA Appeals Management Center (AMC) continued the previous denial of the claim in a May 2011 supplemental statement of the case (SSOC).  Additionally, in September 2011, the Board requested an advisory medical opinion from the Veterans Health Administration (VHA) in the matter of this claim.  In a letter dated in November 2011, the Board wrote to the Veteran and notified him of the receipt of the VHA opinion and return of the case to the Board for further appellate proceedings.  The Veteran was given 60 days to submit additional argument and/or evidence in support of his claim.  The case is now ready for appellate review.


FINDINGS OF FACT

1.  The competent and probative evidence does not show that the Veteran's currently diagnosed esophageal disease is related to his military service, to include in-service herbicide exposure.

2.  Service connection for peptic ulcer disease has not been established.  


CONCLUSION OF LAW

Entitlement to service connection for an esophageal disease, to include esophagus muscle damage, hiatal hernia, and GERD, to also include as due to herbicide exposure or as secondary to peptic ulcer disease is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks entitlement to service connection for an esophageal disease, to include esophagus muscle damage, hiatal hernia, and GERD, to also include as due to herbicide exposure or as secondary to peptic ulcer disease.  In the interest of clarity, the Board will discuss certain preliminary matters.  The issue on appeal will then be analyzed and a decision rendered.

Stegall concerns

As alluded to above, in January 2011, the Board remanded this claim and ordered the agency of original jurisdiction (AOJ) to provide the Veteran with a VA examination for his esophageal disease and associate a report of the examination with his claims folder.  The Veteran's claim was then to be readjudicated.  

Pursuant to the Board's remand instructions, the Veteran was afforded a VA examination in February 2011, and a report of the examination was associated with his claims folder.  The Veteran's esophageal disease claim was readjudicated via the May 2011 SSOC.  

Accordingly, the Board's remand instructions have been complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance].  


The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The VCAA also defines the obligations of VA with respect to its statutory duty to assist a claimant in the development of his claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

In the case at hand, the record reflects that the originating agency provided the Veteran with the required notice, to include notice with respect to the effective-date element of the claim, by letters mailed in March 2006, prior to the initial adjudication of his claim.  In short, the record indicates the Veteran received appropriate notice pursuant to the VCAA. 

With respect to the duty to assist, the VCAA provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim for VA benefits, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  The law affords that the assistance provided by VA shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  

In the instant case, the Board finds reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claim.  There is no reasonable possibility that further assistance would aid in substantiating the claim.  The pertinent evidence of record includes the Veteran's statements, service treatment records, as well as VA and private treatment records.  

Additionally, a VHA opinion was obtained in October 2011.  The VHA report reflects that the examiner reviewed the Veteran's past medical history, reviewed his claims folder, documented his current medical conditions, and rendered appropriate diagnoses consistent with the remainder of the evidence of record.  The Board therefore concludes that the VHA examination report is adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2011); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) [holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate].  

The Board finds that under the circumstances of this case, VA has satisfied the notification and duty to assist provisions of the law and that no further action pursuant to the VCAA need be undertaken on the Veteran's behalf.

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2011).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claim.  He has retained the services of a representative.  In his August 2007 substantive appeal [VA Form 9], the Veteran declined the option of testifying at a personal hearing.

Accordingly, the Board will proceed to a decision.

Pertinent legal criteria

Generally, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).

Service connection may also be granted on a presumptive basis for certain chronic disabilities, including ulcers, when such are manifested to a compensable degree within the initial post-service year.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2011). 

In order to establish service connection for the claimed disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The law and applicable regulatory provisions pertaining to Agent Orange exposure, expanded to include all herbicides used in Vietnam, provide that a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service. 38 C.F.R.                 § 3.307(a)(6)(iii) (2011).

If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain listed diseases shall be service connected.  Those diseases do not include esophageal disease.  See 38 U.S.C.A. § 1116 (West 2002), 38 C.F.R.            § 3.309(e) (2011).

The presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any condition other than those for which the Secretary of VA has specifically determined that a presumption of service connection is warranted.  See 38 U.S.C.A. § 1116.

Notwithstanding the foregoing law and regulations pertaining to presumptive service connection, a veteran-claimant is not precluded from establishing service connection for diseases not subject to presumptive service connection with proof of actual direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In the case of any veteran who has engaged in combat with the enemy in active service during a period of war, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, condition or hardships of such service, even though there is no official record of such incurrence or aggravation.  See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2011).

The Court has held that 38 U.S.C.A. § 1154(b) can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to the current disorder.  See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996). Section 1154(b) does not establish service connection for a combat veteran; it aids him by relaxing the adjudicative evidentiary requirements for determining what happened in service.  A veteran must still generally establish his claim by competent medical evidence tending to show a current disability and a nexus between that disability and those service events.  See Gregory v. Brown, 8 Vet. App. 563, 567 (1996).

In Kessel v. West, 13 Vet. App. 9 (1999), the Court affirmed that the 38 U.S.C.A. § 1154(b) presumption only relates to the question of service incurrence, it does not relate to questions of whether the veteran has a current disability or whether there was a nexus between the in-service event and the current disability.

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact or chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2011).

Service connection may be granted for a disability that is proximately due to, the result of, or aggravated by a service-connected disability.  See 38 C.F.R. § 3.310(a) (2011); see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

In order to establish service connection for a claimed disability on a secondary basis, there must be (1) medical evidence of a current disability; (2) a service-connected disability; and (3) medical evidence of a nexus between the service-connected disease or injury and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

After the evidence is assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2011).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Presumptive service connection

The April 1970 service separation examination is absent any evidence of esophagus muscle damage or any esophageal disease.  While peptic ulcer disease is a chronic disease for which service connection may be awarded if manifested within one year after separation from active duty, there is no evidence that an esophageal disease was manifested within the one year presumptive period after service found in 38 C.F.R. § 3.309(a) (2011).  Indeed, the first competent evidence of an esophageal disease is dated in December 2004, more than thirty years after the Veteran's discharge from active duty.  Accordingly, service connection on a presumptive basis based on chronic disease is not warranted.

With respect to service connection on a presumptive basis based on in-service herbicide exposure, service personnel records confirm the Veteran's service in the Republic of Vietnam between November 1968 and November 1969.  Furthermore, the Board presumes that the Veteran was exposed to herbicides during his service in Vietnam.  According to 38 C.F.R. § 3.309(e) (2011), certain diseases may be presumed to be related to exposure to herbicides; esophageal disease is not one of the listed diseases.  Therefore, esophageal disease may not be presumed to be related to herbicide exposure.  

However, service connection based on direct causation may still be established pursuant to Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

Direct service connection

As detailed above, in order to establish service connection on a direct basis, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence of a disease or injury; and (3) evidence of a nexus between (1) and (2).  See Hickson, supra.

As to the first element-current disability, the medical evidence of record documents diagnoses of chronic distal esophageal ulcer.  See, e.g., a private treatment record from L.O., M.D., dated in March 2005.  Accordingly, Hickson element (1), current disability, is satisfied.

With regard to Hickson element (2), evidence of an in-service incurrence of a disease or injury, the Board will address disease and injury separately.

Concerning in-service disease, the Board notes that an August 1968 service treatment record indicates that the Veteran complained of stomach problems which included nausea and diarrhea.  He was diagnosed with a viral syndrome, and was approved for duty.  

However, the remainder of the Veteran's service treatment records is negative for complaints of, treatment for, or findings of esophagus muscle damage or any esophageal disease.  Moreover, the April 1970 service separation examination is absent any evidence of esophagus muscle damage or any esophageal disease.  Indeed, the first competent evidence of an esophageal disease is dated in December 2004, more than thirty years after the Veteran's discharge from active duty.  

The lack of time between service discharge and onset of disability does not in and of itself preclude establishing service connection for this disability if the competent evidence shows that the disability is related to an in-service event such as the Veteran's claimed in-service herbicide exposure.  

Turning to crucial Hickson element (3), medical nexus, the Board has carefully evaluated the evidence and, for reasons stated immediately below, finds that a preponderance of the competent and probative evidence of record supports a finding that the Veteran's current esophageal disease is not related to his military service, to include herbicide exposure.

In September 2011, due to the complexities of the medical issues involved, the Board, pursuant to 38 C.F.R. § 20.901 (2011), requested a VHA opinion from a gastroenterologist to address whether the Veteran's esophageal disease is related to his military service, to include herbicide exposure.  

In her October 2011 report, the VHA reviewer, Dr. R.C., concluded that "[the Veteran's] diagnoses of ulcers, hiatal hernia and reflux disease which are documented in the C-file in my opinion are not related to nor caused by his active military service in Vietnam" and "nor is his current esophageal manifestation in any way related to his exposure to herbicides during his active service."  Dr. R.C.'s rationale for her conclusion was based on a review of the Veteran's claims folder and his entire medical history.  She specifically noted the Veteran's in-service treatment in August 1968 which was signs of viral gastroenteritis, as well as the absence of any treatment for such until sometime following his discharge.  She further reported that there is no documented association between Agent Orange and/or other herbicides with the development of GERD, peptic ulcer disease or acid dyspepsia diseases, nor was she aware of any cause and effect between the two during her 20 years of practice as a gastroenterologist.    

The report of the October 2011 VHA reviewer appears to have been based upon thorough review of the record and analysis of the Veteran's entire history.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) [the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion"].  Additionally, the VHA reviewer's opinion appears to be consistent with the Veteran's documented medical history, which is absent any report of symptomatology of an esophageal disease for more than 30 years after service.  

The Veteran has not submitted a competent medical opinion to contradict the VHA reviewer's opinion with respect to whether his current esophageal disease was incurred in service.  As was explained in the VCAA section above, the Veteran has been accorded ample opportunity to present competent medical evidence in support of his claim.  He has failed to do so.  See 38 U.S.C.A. § 5107(a) (West 2002) [it is the claimant's responsibility to support a claim for VA benefits].

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).
"Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

The Board notes that the Veteran, while entirely competent to report his symptoms both current and past (including nausea and diarrhea), has presented no probative clinical evidence of a nexus between his esophageal disease and his military service, to include in-service herbicide exposure.   The Board finds that the Veteran as a lay person is not competent to associate any of his claimed symptoms to his military service.  That is, the Veteran is not competent to opine on matters such as the etiology of his current esophageal disease.  Such opinion requires specific medical training and is beyond the competency of the Veteran or any other lay person.  In the absence of evidence indicating that the Veteran has the medical training to render medical opinions, the Board must find that his contention with regard to a medical nexus between his esophageal disease and his military service to be of no probative value.  See also 38 C.F.R. § 3.159(a)(1) (2011) [competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions].  Accordingly, the statements offered by the Veteran in support of his own claim are not competent evidence of a medical nexus.

The Board again notes that the provisions of 38 U.S.C.A. § 1154(b) only provide an evidentiary presumption concerning events in service; they do not provide a substitute for evidence of a causal nexus between a combat service injury or disease and a current disability, or the continuation of symptoms subsequent to service.  See Wade v. West, 11 Vet. App. 302, 305 (1999), as well as Libertine, Gregory and Kessel, all supra.  Moreover, as noted immediately above, the VHA reviewer's opinion is consistent with the objective medical evidence of record or, specifically, the lack of an esophageal disease for decades after separation from service.

The Board is aware of the provisions of 38 C.F.R. § 3.303(b), discussed above, relating to chronicity and continuity of symptomatology.  The Board notes that the Veteran appears to contend that he has had an esophageal disease continually since service.  However, the first postservice evidence of complaint of, or treatment for, symptomatology associated with an esophageal disease is dated in December 2004.  This was more than 30 years after the Veteran left active duty service in June 1970.  

While the Veteran is competent to report symptomatology associated with esophageal disease over the years since service, the Board notes that an esophageal disease was not reported at the time of his service discharge.  The Board finds that his current statements regarding a continuity of an esophageal disease since service are not credible.  His April 1970 separation examination from service as well as the October 2011 VHA opinion contradict any current assertion that his current esophageal disease was manifested during service.  Moreover, there is no competent medical evidence that the Veteran complained of or was treated for an esophageal disease for many years after his separation from service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) [noting that it was proper to consider the veteran's entire medical history, including the lengthy period of absence of complaint with respect to the condition he now raised]; see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) [affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of the claimed condition].  The Board accordingly finds any assertion by the Veteran that there has been a continuity of symptomatology dating to service is not credible in light of the objective findings noted above.  Therefore, continuity of symptomatology since service is not demonstrated. 

Accordingly, Hickson element (3), medical nexus, is not met, and the Veteran's claim fails on this basis.  
 
Secondary service connection

As detailed above, in order to establish service connection on a secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) evidence of a nexus between (1) and (2).  See Wallin, supra.

With respect to the Veteran's contention that his esophageal disease is related to his peptic ulcer disease, the Board observes that the Veteran is not service-connected for peptic ulcer disease.  Indeed, the Veteran was denied entitlement to service connection for peptic ulcer disease in a March 2009 rating decision.  He did not appeal that rating decision.  Accordingly, in the absence of a service-connected disability, service connection is not warranted on a secondary basis.   

Conclusion

For the reasons and bases expressed above the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for an esophageal disease, to include esophagus muscle damage, hiatal hernia, and GERD, to also include as due to herbicide exposure or as secondary to peptic ulcer disease.  The benefit sought on appeal is accordingly denied.


ORDER

Entitlement to service connection for an esophageal disease, to include esophagus muscle damage, hiatal hernia, and GERD, to also include as due to herbicide exposure or as secondary to peptic ulcer disease is denied.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


